Citation Nr: 0401543	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-02 887A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a 
fractured right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from April 1988 to 
March 1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the RO which denied service connection for residuals of a 
fractured right foot.

In December 2002, the RO denied the veteran's request to 
reopen the claim of service connection for pes planus with 
foot pain.  In that same decision, the RO granted service 
connection for folliculitis barbae and assigned a 10 percent 
rating.  The veteran was notified of the December 2002 rating 
decision on January 25, 2003.  In February 2003, the veteran 
filed a notice of disagreement stating that a rating in 
excess of 10 percent was warranted for folliculitis barbae 
and that service connection was warranted for pes planus.  He 
was issued a statement of the case in August 2003.  To date a 
substantive appeal has not been associated with the claims 
file.  Unless the veteran files for an extension, he has 
until January 25, 2004 to submit a substantive appeal.  As a 
substantive appeal has not been filed with respect to the 
veteran's application to reopen the claim of service 
connection for pes planus with foot pain and with respect to 
the claim for an initial rating in excess of 10 percent for 
folliculitis barbae, it is premature for the Board to assume 
jurisdiction at this juncture.


FINDINGS OF FACT

There is no current evidence that the veteran currently has 
residuals of a fracture of the right foot which was incurred 
in service.


CONCLUSION OF LAW

A right foot fracture was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that the VCAA is for application in the 
current appeal.  The VCAA and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed April 2002 rating decision, a January 2003 
statement of the case and an August 2003 supplemental 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

In November 2001, the veteran signed a statement to the 
effect that he was notified of the information and evidence 
he was to provide and which information and evidence that VA 
would attempt to obtain on his behalf.  In a June 2003 
letter, the veteran was informed of his responsibility to 
submit evidence in support of his claim of service 
connection.  He was specifically informed of the type of 
evidence he needed to submit to support his claim of service 
connection.  He was told that he needed to submit medical 
evidence of a current disability, evidence of a disease or 
injury in service, and medical evidence showing a link 
between a disease or injury in service and his current 
disorder.  He was also told that service connection could be 
granted on a presumptive basis.  Additionally, he was 
informed of the evidence which had been received in 
connection with his claim of service connection.  Moreover, 
in a January 2003 statement of the case, the veteran was 
informed of the provisions of the VCAA.  Given the foregoing, 
the Board finds that the notice requirement of the VCAA has 
been satisfied.  See Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  

Furthermore, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records, 
postservice medical records and assertions made by the 
veteran and his representative in support of his claim.  The 
Board observes that in November 2001 the veteran reported 
that he did not have any additional evidence to provide other 
than what had been reported and in June 2003, he reported 
that he had no new treatment records to submit.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

The veteran claims that he fractured his right foot in 
service and that he currently has residuals thereof.  He, 
therefore, asserts that service connection is warranted for 
residuals of a fracture of the right foot.  Service medical 
records are negative for any complaints or diagnosis 
pertaining to a fracture of the right foot.  

On VA examination in March 2002, the physician noted that 
that physical examination of the foot did not reveal any 
definite abnormality.  Outpatient treatment reports from 2002 
to 2003 show a couple of notations in which the veteran gave 
a history of sustaining stress fractures to the right foot.  
In August 2002, the veteran stated that in 1988 he 
experienced a stress fracture of the right 2nd metatarsal 
after a 20-mile road march.  He reported that he marched the 
last 7 miles with the injury.  He reported that his right 
foot was immobilized in a plaster cast for 6 months.  As 
noted previously, service medical records are negative for a 
fracture of the right foot.  Additionally, X-ray studies of 
the right foot dated in June 2003 revealed plantar calcaneal 
spur and that the bones, joints, and soft tissues were normal 
in appearance.

The claims file does not contain competent medical evidence 
of any residuals of fractures of the right foot which was 
incurred in service.  The veteran's assertion that he 
currently has residuals of fractures of the right foot which 
was incurred in service cannot be considered competent 
medical evidence.  As a layperson, he is not competent to 
comment on issues involving medical causation or a medical 
diagnosis.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

Because the veteran has not presented competent medical 
evidence of the current existence of any residuals of a 
fracture of the right foot, the claim must be denied.  In the 
absence of proof of a disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, the 
question as to whether the veteran currently has residuals of 
a fracture of the right foot necessarily involves a medical 
diagnosis.  Accordingly, competent medical evidence is 
required.  As no competent medical evidence is of record 
showing a current diagnosis of any residuals of a fracture of 
the right foot, there is no valid claim of service 
connection.  Consequently, the claim must be denied.

In light of the fact that medical reports of record fail to 
show that the veteran has residuals of a fracture of the 
right foot, there is no reasonable possibility that 
additional VA assistance would aid in substantiating his 
claim.




ORDER

Service connection for residuals of a fracture of the right 
foot is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



